Case 2:18-cv-00809-ADS-GRB Document 10 Filed 10/03/18 Page 1 of 2 PageID #: 47




  United States District Court
  Eastern District of New York                                     2: l 8-cv-00809-ADS-GRB
  Jackie Sanabria individually and on behalf of all
  others similarly situated

                                         Plaintiff

                       - against -                             Stipulation of Voluntary Dismissal

  Simple Mills, Inc.

                                         Defendant

         IT IS HEREBY STIPULATED AND AGREED by and between the parties that the above-

  captioned action is voluntarily dismissed, with prejudice, pursuant to Fed. R. Civ. P.

  41(a)(l )(A)(ii), without costs to either party or against the other.

          This Stipulation may be filed by plaintiff without further notice with the Clerk of the Court.

  A fully executed copy of this Stipulation shall be deemed an original for all purposes.

  Dated: October 3, 2018

          SHEEHAN & ASSOCIATES, P.C.                     GREENBERG TRAURIG, LLP

  By:        //"
          /<//�>ZJ
                        ,-_J,,,u_                            ?/4z__
          Spencer Sheehan (SS-8533)                      Philip H. Cohen (PC-5171)
          891 Northern Blvd., Ste. 201                   200 Park Avenue
          Great Neck, NY 11021                           New York, NY 10166
          (516) 303-0552                                 (212) 801-9200
          spencer@spencersheehan.com                     CohenP@gtlaw.com

          LEVIN-EPSTEIN & ASSOCIATES, P.C. Attorneysfor Defendant
          Joshua Levin-Epstein
          l Penn Plaza, Ste. 2527
          New York, NY 10119
          (212) 792-0046
          joshua@levinepstein.com

         Attorneysfor Plaint(/[
Case 2:18-cv-00809-ADS-GRB Document 10 Filed 10/03/18 Page 2 of 2 PageID #: 48




  2: l 8-cv-00809-ADS-GRB
  United States District Court
  Eastern District of New York

  Jackie Sanabria individually and on behalf of all others similarly situated


                                           Plaintiff


          - against -


  Simple Mills, Inc.

                                            Defendant




                                       Stipulation of Voluntary Dismissal


                                     Sheehan & Associates, P.C.
                                     891 Notthern Blvd., Ste. 20 I
                                       Great Neck, NY 11021
                                         Tel: (516) 303-0552
                                         Fax: (516) 234-7800
                                    spencer@spencersheehan.com



  Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
  New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
  under the circumstances, the contentions contained in the annexed documents are not frivolous.

  Dated: October 3, 2018
                                                                     /s/ Spencer Sheehan
                                                                         Spencer Sheehan
